Citation Nr: 0503472	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury to the right wrist and hand, currently evaluated as 10 
percent disabling.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability manifested by pain in the low back, right hip, 
leg, and groin, as a result of surgery to excise a right 
spermatocele performed at the Bay Pines, Florida VA Medical 
Center in February 2000.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1980.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO decision, which 
denied the veteran's claim for a rating in excess of 10 
percent for his service-connected residuals of an injury to 
the right wrist and hand, and which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for disability 
manifested by pain in the low back, right hip, leg, and 
groin, as a result of surgery to excise a right spermatocele 
performed at the Bay Pines, Florida VA Medical Center in 
February 2000.

In September 2004, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding.  A transcript of that hearing has been 
associated with the claims file.  At this hearing, the 
veteran submitted additional medical evidence in the form of 
private and VA medical records, as well as employment and 
disability retirement related documents, accompanied by an 
appropriate waiver of RO initial consideration of this 
evidence.  38 C.F.R. § 19.37 (2004). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.




2.  The service-connected residuals of an injury to the right 
wrist and hand are manifested by complaints of wrist pain 
that was aggravated by use of the hand; clinical findings 
show that there was mild tenderness on deep palpation of the 
wrist, an ability to oppose all fingers, a grasp that was 10 
percent less than in the left hand, slight limitation of 
motion of the wrist (palmar flexion to 80 degrees, 
dorsiflexion to 60 degrees, radial deviation to 20 degrees, 
and ulnar deviation to 40 degrees), and normal hand and wrist 
on X-rays.  

3.  Disability manifested by pain in the low back, right hip, 
leg, and groin is not shown to be proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in performing a 
surgical procedure to excise a right spermatocele in February 
2000, and is not the result of an event that was not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of an injury 
to the right wrist and hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.71a including Diagnostic Codes 5010, 5215 (2004).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for disability manifested by pain in the low back, right hip, 
leg, and groin, as a result of surgery to excise a right 
spermatocele performed at the Bay Pines, Florida VA Medical 
Center in February 2000, have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2004). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision.  In any case, the notice 
was sent prior to certification and transfer of the case to 
the Board, and, as explained herein below, complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in September 2003, the 
RO advised him of what was required to prevail on his claim 
for an increased rating for his right wrist and hand 
disability and on his claim for compensation under 38 
U.S.C.A. § 1151, what specifically VA had done and would do 
to assist in those claims, and what information and evidence 
the veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  The veteran did 
not respond to the letter.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in a November 
2001 rating decision and a statement of the case issued to 
him in July 2003.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claims were denied and the evidence it had 
considered in denying the claims, to include the diagnostic 
criteria pertinent to the evaluation of the wrist and hand.  
Further, in the statement of the case, the RO advised the 
veteran of the legal criteria governing entitlement to the 
benefits sought on appeal, to include reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his service-connected 
right wrist and hand disability and that he should receive 
compensation under 38 U.S.C.A. § 1151 for disability 
manifested by pain in the low back, right hip, leg, and 
groin, as a result of surgery performed at a VA medical 
center in February 2000.  He was afforded the opportunity to 
testify at a personal hearing before the undersigned in 
September 2004.  The veteran has indicated that medical 
records in support of his claims may be obtained from the VA, 
which the RO obtained for association with the claims folder, 
and he has not submitted a signed release for VA to obtain 
any private records on his behalf.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded a 
VA medical examination in October 2001, specifically to 
evaluate the current nature and severity of his right hand 
and wrist and to obtain a medical opinion in regard to his 
38 U.S.C.A. § 1151 claim.  The veteran has not alleged, nor 
does the record currently reflect, that there exists any 
additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected residuals of an injury to the 
right wrist and hand are currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5215 
(2004).  38 C.F.R. §  4.27 (2004) provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  

The veteran contends that his disability warrants a higher 
rating.  After a careful review of the evidence, the Board 
finds that the veteran has not met the criteria for a rating 
in excess of 10 percent for his right wrist and hand 
disability, as further discussed herein below.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

A normal range of wrist motion is defined as follows:  from 0 
degrees to 70 degrees of dorsiflexion (extension); from 0 
degrees to 80 degrees of palmar flexion; from 0 degrees to 20 
degrees of radial deviation; and, from 0 degrees to 45 
degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I 
(2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2004), 
limitation of motion of the major (dominant) wrist is rated 
as 10 percent disabling when palmar flexion is limited in 
line with the forearm, or when dorsiflexion is less than 15 
degrees.  

In this case, the veteran's right wrist disability is 
evaluated at the maximum rating for arthritis and for 
limitation of wrist motion pursuant to Diagnostic Codes 5003, 
5010, 5215.  However, functional limitation supported by 
adequate pathology and evidenced by the veteran's visible 
behavior due to such things as pain, weakness, instability 
must also be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Herein 
below, the Board considers whether a rating in excess of 
10 percent is available under an alternative diagnostic code, 
specifically 38 C.F.R. § 4.71a, Diagnostic Code 5214, which 
provides for assignment of a 30 percent rating for favorable 
ankylosis of the major wrist in 20 degrees to 30 degrees 
dorsiflexion, and a 40 percent rating for ankylosis of the 
major wrist in any other position, except favorable.  A 50 
percent rating under that diagnostic code requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.

The pertinent medical evidence consists of VA and private 
outpatient treatment records and a VA examination report.  VA 
outpatient records show that in July 2000 the veteran was 
noted as having right wrist discomfort.  In August 2001, he 
complained of chronic right wrist pain.  In September 2001, 
he reported diffuse discomfort throughout the fingers, hands, 
wrists (which were most severe), musculature of the forearms, 
and shoulders, with the right side worse than the left side.  
His major stated problems involved grasping and lifting 
objects greater than 10 pounds, which hurt his hands and 
wrists, and dropping objects like pens.  His lesser stated 
problems involved fine dexterity of the fingers, as well as 
increased discomfort and slower speed on going through stacks 
of paper, writing his name, using a calculator, typing, 
etcetera.  He stated that he had to sell his house because 
the pain in his arm, wrist, and hand precluded his doing 
maintenance.  He worked at the post office, where his duties 
included filling out forms and pushing/pulling wheeled carts 
full of heavy mail.  The impression was chronic upper 
extremity pain that, by the veteran's history, was "getting 
worse because of job."  An electromyogram (EMG) was planned.  
In December 2001, it was noted that an EMG was normal and 
that the impression was that of overuse syndrome/repetitive 
stress injury of the bilateral upper extremities.  The 
veteran's doctor also noted that there was no evidence of 
carpal tunnel syndrome and that the veteran had a pending 
Workman's Compensation case with the post office.  Other 
notations in December 2001 indicate that the veteran's 
ongoing complaints were of upper extremity pain.  In April 
2003 the veteran was noted as alluding to constant pain in 
his hands, among other areas.  

A VA examination report dated in October 2001 indicates that 
the veteran reported problems with his right wrist while 
working for the post office for the last 18 years.  He 
indicated that his work involved repetitive movement, 
lifting, and typing frequently, all day long.  In a review of 
the claims file, the examiner noted that, in a particular 
medical record dated in September 2001, the veteran had a 
work-related injury involving his right wrist, among other 
areas, and that he was evaluated for purposes of receiving 
Workman's Compensation benefits.  He currently complained of 
pain in the right wrist of 10/10 intensity, which came and 
went and was usually aggravated by use of the right hand.  He 
indicated that muscle relaxants and pain medication did not 
help him much and that he wore a right wrist brace all the 
time.  

On examination, there was mild tenderness on deep palpation 
of the right wrist.  There was no muscle atrophy in the hand 
and the veteran was able to oppose all his fingers.  His 
right hand grasp, when making a fist, was about 10 percent 
less in terms of strength than the left hand grasp.  There 
were no signs of deformity in the wrist, as well as no 
evidence of increased temperature or color changes.  Range of 
motion of the right wrist, which was performed with attention 
to pain, fatigue, weakness, and incoordination, was palmar 
flexion from 0 degrees to 80 degrees, dorsiflexion from 0 
degrees to 60 degrees, radial deviation from 0 degrees to 20 
degrees, and ulnar deviation from 0 degrees to 40 degrees.  
It was noted that X-rays taken of the hands in August 2001 
demonstrated no evidence of fracture, dislocation, or other 
significant bone or joint abnormality, and the impression was 
normal hands.  X-rays taken of the wrists on the same date 
also were normal.  The examination diagnosis was likely right 
wrist strain during service with likely work-related 
synovitis of his right wrist currently, as diagnosed by the 
post office Workman's Compensation doctor who saw the veteran 
for his work-related injury.  The examiner also noted that 
the veteran likely had an early work-related carpal tunnel 
syndrome that also has been suspected and investigated by the 
Workman's Compensation doctor at the post office.  

Private medical records dated from January 2002 to July 2004 
indicate treatment for a variety of disabilities, to include 
both shoulders, elbows, arms, wrists, and hands.  In August 
2002, the veteran was noted to have a carpometacarpal boss at 
2, 3, and 4 on the right side, with tenderness in the wrist.  
He also had full range of motion of his wrist.  The veteran 
was diagnosed with, among other things, tendonitis of the 
right shoulder, carpometacarpal boss of the right wrist, 
possible bilateral carpal tunnel syndromes, and wrist 
dysfunction of unknown etiology.  The doctor noted that the 
diagnoses in his report were the direct result of work-
related injuries that the veteran sustained.  The veteran 
continued to be seen for pain in the shoulders, arms, and 
hand.  In May 2004, the veteran had good grip strength.  In 
July 2004, Phalen's test and tinel's sign were negative in 
both wrists, and his diagnoses included bilateral carpal 
tunnel syndromes.  

At a September 2004 hearing, the veteran testified that he 
wore gloves on his hands to support fingers which had some 
loss of dexterity, that he had pain on limited movement of 
his wrist, that he had loss of strength in his hand grip, 
that he had chronic pain in his wrist and hand.  

In a careful review of the evidence, the Board finds that the 
clinical findings do not support a higher rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5214.  The medical record, 
to include the VA examination report, in this case shows that 
there was palmar flexion to 80 degrees, dorsiflexion to 60 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 40 degrees.  A private record in August 2002 indicates 
full range of motion of the wrist.  In other words, the range 
of motion findings do not demonstrate favorable ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Further, there is no medical evidence to show that the 
veteran's pain affects the functional aspects of his wrist to 
such a degree that his motion limitation results in a greater 
degree of disability than compensated for in the 10 percent 
rating assignment.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The clinical findings on VA 
examination were recorded, as noted, with attention to pain, 
fatigue, weakness, and incoordination.  As such, assignment 
of a 30 percent rating under Diagnostic Code 5214 is not 
warranted, as the objective evidence does not show actual 
ankylosis or motion so limited as to be the functional 
equivalent of an ankylosed wrist in a favorable position.    

In view of these medical findings, there is no credible 
objective evidence to show that pain on use or during flare-
ups resulted in additional functional limitation due to pain 
to the extent that warrants more than a 10 percent rating 
based on limitation-of-motion codes (see 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)) or any 
other applicable diagnostic code.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not they were raised by the veteran.  
On the VA examination, the veteran was able to oppose all 
fingers and his right hand grasp was only slightly less than 
that of the left hand grasp.  X-rays of the hand and wrist 
were normal, as was an EMG.  Thus, in the absence of 
objective medical evidence of neurologic involvement, bony 
pathology, or other separate and distinct manifestations of 
the service-connected disability not contemplated in the 
current rating assignment, the Board finds no basis upon 
which to assign a higher or separate disability evaluation.  
Moreover, no other diagnostic codes are shown to be 
applicable based on the nature of the symptoms complained of 
by the veteran and documented in the medical evidence of 
record.  




The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to a rating in excess of the 
10 percent evaluation discussed herein above, that doctrine 
is not applicable and does not operate to assign any higher 
rating.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.  In conclusion, there is no basis for an increased 
schedular rating for the veteran's service-connected 
residuals of an injury to the right wrist and hand under any 
code of the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2004).

In that regard, the veteran has not proffered evidence 
(beyond his own testimony) showing how his disability 
markedly interfered with a job, has not demonstrated the need 
for hospitalization due to his service-connected disability, 
and has not manifested symptomatology other than that 
contemplated by the Rating Schedule.  The percentage ratings 
under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  That 
provision speaks directly to the facts of this case.  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Rating Schedule and 
provided for in the 10 percent schedular evaluation currently 
assigned to the veteran's disability.  At his hearing, the 
veteran testified that he retired on disability from the post 
office due to problems with both of his hands and his back, 
and that he was receiving compensation in light of that. 


The medical record, to include records received at his 
hearing, shows that the veteran received treatment for a 
variety of complaints involving both upper extremities, which 
the VA examiner and a private physician acknowledged as being 
work-related.  In any case, there is no evidence that the 
veteran's service-connected right hand and wrist disability, 
in and of itself, was the cause for his retirement.  

Moreover, the rating criteria discussed in this case focuses 
on the limitation the veteran complains of, i.e. pain and 
limited range of motion of the wrist.  What the veteran has 
not shown in this case is that his disability, in and of 
itself, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for residuals of an injury to the right wrist and 
hand.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Merits of the Claim for Compensation Under 38 U.S.C.A. 
§ 1151

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  



Under VA regulations, for claims received on or after October 
1, 1997, as was the veteran's in this case, the claimant must 
establish actual causation.  To meet causation requirements 
based on additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability or 
death, or that the proximate cause of the additional 
disability or death was an event that was not reasonably 
foreseeable.  The latter determination is to be based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  VA will consider whether the risk of the event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent 
procedures.  69 Fed. Reg. 46,426, 46,433-34 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(c), (d)).  

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  69 
Fed. Reg. 46,426, 46,433 (Aug. 3, 2004) (to be codified at 38 
C.F.R. § 3.361(b)).  

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§  3.154, 3.358, 
3.361, 3.362, 3.363).  It appears that, in the statement of 
the case mailed to him in July 2003, the veteran was informed 
of the language of the pertinent regulatory amendments, 
specifically 38 C.F.R. § 3.361, as such provisions were 
proposed but not yet finalized.  67 Fed. Reg. 76,322 (Dec. 
12, 2002).  It is noted that the final regulations reflected 
only minor, clarifying changes that were made to the proposed 
regulations of which the veteran was informed.  In any event, 
given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has been clearly 
advised, he is not prejudiced in the disposition of his claim 
herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this case, in written statements and testimony, the 
veteran asserts that he incurred disability, manifested by 
pain in the low back, right hip, leg, and groin, as a result 
of surgery to excise a right spermatocele performed at the 
Bay Pines, Florida VA Medical Center in February 2000.  The 
Board, however, after a careful review of the evidence finds 
that the veteran's disability manifested by pain in the low 
back, right hip, leg, and groin is not due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in performing a 
surgical procedure to excise a right spermatocele in February 
2000, and is not the result of an event that was not 
reasonably foreseeable.  

The evidence demonstrates that, prior to the February 2000 VA 
surgery, the veteran had a history of disc disease of the 
lower back with a laminectomy at L4-5 in approximately 1987.  
In February 2000, the veteran underwent a right 
spermatocelectomy.  On the day of the procedure, he was 
educated about medication, precautions, and side effects, 
among other things.  For the procedure, the veteran was 
placed supine on the operating table.  He tolerated the 
procedure well and left the operating room in satisfactory 
condition.  

The VA medical records dated after the VA surgical procedure 
in question show that in March 2000 the veteran was seen for 
a follow up from surgery.  He reported a lot of problems with 
his stitches on his testicle and some intermittent surgical 
pain.  His stitches were removed in the genitourinary clinic.  
A few weeks later in March 2000 the veteran was seen in the 
urology clinic for reevaluation, with complaints of stomach 
and back problems.  He reported pain in the right groin that 
radiated to his flank.  Examination revealed that the 
testicle was slightly enlarged and still tender and that the 
wound looked very good.  The assessment was postoperative 
spermatocelectomy, and the veteran was to return in three 
months.  In July 2000, the veteran returned to the urology 
clinic with no complaints of pain or discomfort.  He did note 
some pulling in the right groin that increased with exercise 
stretches.  He denied any back pain.  Examination revealed 
that the right groin showed no inguinal adenopathy and was 
nontender.  The right scrotum showed a well-healed scar.  It 
was noted that pathology was benign.  The assessment was 
status post spermatocelectomy.  The veteran was to follow up 
in one year.  

VA outpatient records dated in October 2000 indicate that the 
veteran complained of low back pain since the third week of 
September, when he felt a twinge in the lower back upon 
bending over to pour chlorine into his pool.  A prior 
laminectomy at L4-5 was noted.  The veteran also stated that 
he had had trouble sitting on the floor and doing groin 
stretches since the removal of a cyst from his right testicle 
in February 2000.  The impressions were probable lumbar disc 
herniation and disc disease.  The physician remarked that, at 
the end of the session, the veteran related his back pain to 
his February 2000 surgery, when he reportedly experienced 
comparable pain and it took him a couple of months to get 
back to regular duty at his job.  A subsequent outpatient 
record dated in late October 2000 indicates that the veteran 
had a history of low back pain and underwent a lumbar 
laminectomy at L4-5 approximately 14 years previously.  The 
veteran reported that in September 2000 he was lifting a 
bucket of chlorine when he felt a severe pain in his low 
back, which he stated was worse on the right side and 
radiated into the right hip and also the right groin area 
(but he thought that this may be from his February 2000 
surgery).  The assessment was signs and symptoms consistent 
with herniated disc.  Thereafter, the veteran was seen for 
chronic low back pain, for which he received physical 
therapy.  An MRI of the lumbar spine in December 2000 showed 
no gross evidence of herniated disk or spinal stenosis, and 
mild degenerative changes of the facet joints.  In May 2001, 
the veteran noted back tightness and discomfort attached to 
right groin tightness ("like a constant pull").  The 
impression included low back/hip/groin discomfort, which 
should improve if successful at stretching.  

A private medical record dated in December 2003 indicates 
that a surgeon had reviewed the veteran's MRI and had found 
evidence of a bulging/herniated disc at L5-S1, foraminal 
narrowing at L3-4, and facet disease at L3-4 and L4-5.

At a September 2004 hearing, the veteran testified that he 
believed that he was not placed in the supine position for 
his February 2000 surgery, and that his placement resulted in 
a back injury.  He stated that in the recovery room after the 
surgery he 


complained of back pain for which he was given medication.  
He specifically contended that during the surgical procedure 
a disc in his spine was ruptured.  He indicated that he did 
not have back problems prior to his surgery but that he did 
have them following the surgery.  He argued that the 
treatment records in the file would support this belief.  He 
also stated that he took the MRI films, taken by the VA in 
December 2000, to a private clinic where a doctor reviewed 
them and found evidence of abnormalities, including a disc 
problem, that were not originally found by the VA.  He stated 
that he did not have a medical opinion relating his current 
problems to the VA surgery.  (During the hearing, the 
undersigned stated that he would hold the record open for 60 
days in order to give the veteran an opportunity to obtain 
such an opinion.) 

A review of the record does not suggest that the surgical 
procedure performed at the Bay Pines, Florida VA Medical 
Center in February 2000 involved carelessness, negligence, 
lack of proper skill, error in judgment, or similar fault, or 
an event not reasonably foreseeable.  All indications are 
that the February 2000 right spermatocelectomy and subsequent 
follow up treatment were within the standards of sound 
medical practice and that nothing unforeseen occurred in the 
course of the surgery, as claimed by the veteran.  To address 
the veteran's contentions and the issues presented in this 
case, a VA examination was conducted in October 2001.  It was 
the examiner's opinion that the veteran's low back pain, with 
right hip and right leg pain, was as likely as not secondary 
to the pre-surgical history of herniated lumbar disc and 
status post surgery on L4-5.  As to the pulling in the groin 
area, the examiner felt that such symptoms were reasonably 
foreseen after a surgery such as the one the veteran had.  
There is not another medical opinion of record that addresses 
the issues presented in this case and is based on a review of 
the record.  

At his hearing, the veteran claimed that a current disc 
problem in his low back was related to the time of his 
February 2000 surgical procedure.  Apparently, he believes 
that the way in which his body was placed during the surgical 
procedure caused a disc to rupture.  In support of this, he 
asserts that an MRI taken by VA in December 2000 and read by 
a private doctor in December 2003 showed evidence of the disc 

problem.  The Board, however, finds that the showing of a 
bulging or herniated disc in December 2000 does not 
constitute nexus evidence that the onset of such problem was 
during surgery in February 2000, particularly in view of the 
treatment records in the intervening period.  VA medical 
evidence shows that in March 2000 he had right groin pain 
that radiated to his flank, but that in July 2000 back pain 
was specifically denied.  Then, in September 2000, the 
veteran incurred severe low back pain while lifting a bucket 
of chlorine, and in October 2000 his diagnosis was that of 
symptoms consistent with a herniated disc.  In short, the 
records show that the onset of the veteran's chronic low back 
problems, to include right hip and leg, was the September 
2000 injury and not the February 2000 surgery.  

The veteran has submitted no evidence other than his own 
assertions to support his assertion that he has disability 
that is attributable to a VA surgical procedure and  was not 
foreseeable.  Because the veteran has no specialized medical 
training with regard to this matter, his assertions alone may 
not be considered competent evidence to establish fault, 
carelessness, a lack of foreseeability, or the existence of 
disability attributable to the surgery.  Espiritu v. Brown, 2 
Vet. App. 492 (1992). 

The weight of the credible evidence demonstrates that the 
veteran's disability manifested by pain in the low back, 
right hip, leg, and groin was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
the surgery to excise a right spermatocele performed at the 
Bay Pines, Florida VA Medical Center in February 2000.  

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment in February 2000.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   




ORDER

An increased rating for residuals of an injury to the right 
wrist and hand is denied.  

Compensation under 38 U.S.C.A. § 1151 for disability 
manifested by pain in the low back, right hip, leg, and 
groin, as a result of surgery to excise a right spermatocele 
performed at the Bay Pines, Florida VA Medical Center in 
February 2000, is denied.


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


